IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MOMAR MERGAN ` *
aka MOMAR MBERGAN
aka JASON B EDMOND, *
Plaintiff *
V * Civil_Action No. CCB-18-3229
REGINA EDMOND, *
AFGHAN CONSULATE
UMUC TRAUMA UNIT *
U.S. DEPARTMENT OF EDUCATION,
EMBASSY OF GAMBIA, *
Det`endants *
>l==l<*
MEMORANDUM

The above-captioned complaint (ECF No. l), invoking this court’s federal question
jurisdiction, Was filed on October 17, 2018, along with a motion for leave to proceed in forma
pauperis (ECF No. 2). For the following reaSOnS, the complaint Will be dismissed and plaintiffs
motion to proceed in fortna pauperis granted.

The complaint names as defendants Regina Edmond, the Afghan Consulate, UMUC 4
Trauma Unit, the U.S. Department of Education and Embassy of Gambia. ECF No. l at p. l.
Plaintiff alleges that he has been subjected to contract, tax and bank fraud and that he has
suffered from medical malpractice and assault. Id. at p. 2. In support of his complaint, plaintiff
. states:

Regina Edmond along With agencies within the U.S. department of state such as
lThe Gambian Embassy, Afghan Embassy along With other agencies and the
`University of Maryland have engaged in unethical experimentations, medical
malpractice and fraud by the Embassies. I have a Central Bank account and real

estate Which are fraudulently being used Without my permission and transactions
under my accounts without my permission

The embassy of The Gambia and Afghanistan have been intercepting my mail by
claiming to be properly mangers of my properties Every foreign friend l have has
been recruited by their embassy to assist in obstruction of justice. l Would like to
request a court order preventing anyone or department from intercepting my mail
and correspondence With the courts. My children are being hidden from me due
to request of maternal DNA testing and my current family are also assisting the
defendants in obstruction due to my claims of fraud by the defendants and family.

The University of Maryland UMUC is withholding my lab, MRI and x-ray results

due to my claims of unethical experimentation and medical malpractice under

their employee Regina Edmond and Baltimore Trauma Unit. The defendants have

teamed up to claim mental health to undermine my court claims. The defendants

under the Department of State have been using Government documentation to

force the U.S. postal service to intercept mail inbound and outbound. The

defendants have also been using my account to offer relatives and friends to assist

in a (security program) claiming l need guardianship and surveillance I am

asking for a jury trial and immediate control of all my assets.
ECF No. 1 at pp. 2-3

As noted, plaintiff filed this complaint in forma pauperis pursuant to 28 U.S.C. §
l915(a)(l), Which permits an indigent litigant to commence an action in this court without
prepaying the filing fee. To guard against possible abuses of this privilege, the statute requires
dismissal of any claim that is frivolous or malicious, or fails to state a claim on which relief may
be granted. 28 U.S.C. § 1915(€_)(2)(B)(i) and (ii). This court is mindful, however, of its
- obligation to liberally construe self-represented pleadings, such as the instant complaint See
Erickson v. Pardus, 551 U.S. 89, 94 (2007). In evaluating such a complaint, the factual
allegations are assumed to be true. Id. at 93 (citing Bell Atlantic Corp. v. Twombfy, 550 U.S.‘
544, 555-56 (2007)). Nonetheless, liberal construction does not mean that this court can ignore a
clear failure in the pleading to allege facts which set forth a cognizable claim. See Weller v.
Dep’t ofSoc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. City of Hampton, 775
F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may not “conjure up questions never

squarely presented.”).` In making this determination, “[t]he district court need not look beyond

the complaint's allegations . . . . It must hold the pro se complaint to less stringent standards
than pleadings drafted by attorneys and must read the complaint liberally.” Whi!e v. Whire. 886
F. 2d 721, 722-23 (4th Cir. 1989).

A complaint that is totally implausible or frivolous, such as this, may be dismissed sua
sponte for lack of subject matter jurisdiction pursuant to Fed R. Civ. P 12 (b)(l). See Apple v.
Glenn, 183 F.3d 477 (6th Cir. 1999); O'Connor v. Unitea' Stafes, 159 F.R.D. 22 (D. Md. 1994);
see also Crowley Cutlery Co. v. United States, 849 F.Zd 273, 277 (7th Cir. 1988) (federal district
judge has authority to dismiss a frivolous suit on his own initiativc). Clearly the allegations
asserted by plaintiff are the product of fantasy or delusional thinking that cannot be addressed by
this court. Plaintiff has not provided any information that might lead to a reasonable conclusion
that some plausible cause of action has accrued on his behalt`.

Plaintiff’s complaint shall be dismissed A separate Order follows

o => <.? 534

Date Catherine C. Blake
United States District .ludge

